Citation Nr: 1546038	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  11-15 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1960 to August 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for hypertension.

This matter was before the Board in March 2014,  at which time it was remanded to schedule the Veteran for a Board videoconference hearing.

Thereafter, in August 2015, the appellant testified before the undersigned at a Board videoconference hearing.  A transcript of the hearing has been reviewed and associated with the claims file.  The Board finds that the RO complied with its remand directives.

The issue of entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, has been raised by the record in a March 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

At the outset, the Board notes that the Veteran was scheduled for a VA examination to determine the etiology of his hypertension in June 2011.  However he failed to report for the examination.  

When a claimant fails to report for an examination scheduled in conjunction with a claim without good cause, the claim shall be denied.  38 C.F.R. § 3.655(b) (2015).  Good cause includes, but is not limited to, illness or hospitalization of the claimant, death of an immediate family member, etc.  Id. 

In correspondence dated in March 2012, the Veteran reported that he was out of town the month of June 2011 and was not aware of any scheduled appointment.  The appellant further stated that he received a call from the VA regarding his appointments and they were confused about the appointment dates.  He noted that he attended the appointment scheduled in July 2011, which the record indicates was for a hearing examination.  The Board finds that the appellant has provided good cause for failing to appear for the examination.  

The Board acknowledges the VA and private medical opinions of record and finds that they are inadequate to determine the claim of service connection for hypertension.  In this regard, in the report following a December 2007 VA examination for the Veteran's service-connected diabetes mellitus, the examiner noted a diagnosis of hypertension and determined that it was not due to diabetes mellitus since there was no renal involvement.  However, he did not provide an opinion regarding aggravation of hypertension by the service-connected diabetes mellitus.  Conversely, in an April 2014 private opinion located in the Veteran's electronic VBMS file, the private physician determined that the appellant's hypertension was secondary to or linked to his diabetes mellitus.  Although the physician noted that it was possible for hypertension to be secondary to diabetes mellitus where there was no renal failure, he failed to provide a rationale to support his opinion regarding the etiology of the Veteran's hypertension.  

Thus, the Veteran should be afforded a VA examination to determine the etiology of his hypertension.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the etiology of his hypertension.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner should provide opinions to the following:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused by his service-connected diabetes mellitus?

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension has been aggravated (chronically worsened) by his service-diabetes mellitus?

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of hypertension prior to aggravation?

c.  If hypertension is not caused or aggravated by the Veteran's service-connected diabetes mellitus is at least as likely as not (50 percent or greater probability) that hypertension is otherwise etiologically related to his period of active military service?

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

2.  If the benefit on appeal remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


